
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 593
		IN THE HOUSE OF REPRESENTATIVES
		
			March 21, 2012
			Mr. Yarmuth (for
			 himself, Mr. Grijalva, and
			 Ms. Slaughter) submitted the following
			 resolution; which was referred to the Committee on Education and the
			 Workforce
		
		RESOLUTION
		Supporting the goals and ideals of
		  National Safe Place Week.
	
	
		Whereas the youth of the United States will determine the
			 future strength of the Nation and be the bearers of our democracy;
		Whereas youth need a safe haven from various negative
			 influences, such as child abuse, substance abuse, depression, and crime, and
			 youth need readily available resources to assist them when faced with
			 circumstances that compromise their safety;
		Whereas the Safe Place program is committed to protecting
			 the youth of the United States by offering short-term housing at neighborhood
			 locations where trained volunteers are available to counsel and advise young
			 people seeking assistance and guidance;
		Whereas, designated as locations where youth can get
			 information and immediate care, Safe Place is found at businesses, such as
			 restaurants, convenience stores, movie theaters, and community buildings such
			 as fire stations, libraries, and community centers;
		Whereas the success of Safe Place is based on
			 collaborations between businesses, school systems, fire departments, law
			 enforcement, and a network of volunteers;
		Whereas the United States needs increased numbers of
			 community volunteers serving as mentors and positive influences on young
			 people;
		Whereas the Safe Place program must meet performance
			 standards relative to outreach and community relations to receive direct
			 Federal assistance as set forth in the Runaway and Homeless Youth Act (42
			 U.S.C. 5701 et seq.);
		Whereas more than 1,500 communities in 40 States
			 administer the Safe Place program at over 20,000 locations;
		Whereas more than 255,000 youth were helped by going to a
			 Safe Place location or received counseling by phone as a result of Safe Place
			 information received at school;
		Whereas, since 2005, more than 3.5 million youth have been
			 reached through National Safe Place’s Building a Safety Net for Youth campaign,
			 familiarizing them with the Safe Place sign and providing them with information
			 about how to seek help in order to stay safe;
		Whereas Safe Place services are needed for youth in every
			 community and services are not yet available to youth in 10 States and the
			 territories;
		Whereas March 18 through 24, 2012, has been designated as
			 National Safe Place Week; and
		Whereas increased awareness will encourage more
			 communities to establish Safe Place locations where youth can readily access
			 the help they need. Now, therefore, be it
		
	
		That the House of Representatives—
			(1)supports the goals
			 and ideals of National Safe Place Week; and
			(2)calls upon the
			 people of the United States and interested groups to—
				(A)promote awareness
			 of, and volunteer involvement in, the Safe Place program; and
				(B)observe the week
			 with appropriate ceremonies and activities.
				
